     Case 2:17-cv-01583-KJM-AC Document 49 Filed 10/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIE D. RANDLE,                                  No. 2:17-cv-1583 KJM AC P
12                       Plaintiff,
13           v.                                          ORDER
14    K. PORTER, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 13, 2020, the magistrate judge issued findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. ECF No. 44. Despite being given

23   two additional thirty-day extensions of time (see ECF Nos. 46, 48), plaintiff has not timely filed

24   objections to the findings and recommendations.

25          The court presumes that any findings of fact are correct. See Orand v. United States,

26   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

27   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

28   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
                                                         1
     Case 2:17-cv-01583-KJM-AC Document 49 Filed 10/05/20 Page 2 of 2

 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations issued March 13, 2020 (ECF No. 44) are
 5   ADOPTED in full,
 6          2. Defendants’ motion for summary judgment (ECF No. 35) is GRANTED; and
 7          3. The Clerk of Court is directed to close this case.
 8   DATED: October 4, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
